Case 2:19-cv-00843-JES-NPM Document 52-4 Filed 07/02/20 Page 1 of 10 PageID 555




                             EXHIBIT D
Case 2:19-cv-00843-JES-NPM Document 52-4 Filed 07/02/20 Page 2 of 10 PageID 556
Case 2:19-cv-00843-JES-NPM Document 52-4 Filed 07/02/20 Page 3 of 10 PageID 557
Case 2:19-cv-00843-JES-NPM Document 52-4 Filed 07/02/20 Page 4 of 10 PageID 558
Case 2:19-cv-00843-JES-NPM Document 52-4 Filed 07/02/20 Page 5 of 10 PageID 559
Case 2:19-cv-00843-JES-NPM Document 52-4 Filed 07/02/20 Page 6 of 10 PageID 560
Case 2:19-cv-00843-JES-NPM Document 52-4 Filed 07/02/20 Page 7 of 10 PageID 561
Case 2:19-cv-00843-JES-NPM Document 52-4 Filed 07/02/20 Page 8 of 10 PageID 562
Case 2:19-cv-00843-JES-NPM Document 52-4 Filed 07/02/20 Page 9 of 10 PageID 563
Case 2:19-cv-00843-JES-NPM Document 52-4 Filed 07/02/20 Page 10 of 10 PageID 564
